Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
La opinión que emite el Tribunal en el presente caso: 'parece cumplir con el mandato y función que nos impone la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.ER.A., Tomo 1, pero desafortunadamente no lo hace; parece establecer un criterio (test) correcto respecto a la evalua-ción de la validez de un registro y allanamiento a la luz de las disposiciones de la citada Sec. 10, cuando lo cierto es que adopta uno erróneo; parece —en cumplimiento de nuestra jurisprudencia anterior sobre la materia— proteger y ampliar las garantías y derechos de nuestra ciudadanía contra registros y allanamientos ilegales, cuando la realidad es que los restringe; parece ser una ponencia que refleja fielmente los hechos sucedidos, cuando lo cierto es que manipula los mismos y crea una situación de hechos ficticia; parece ser una decisión correcta, pero resulta ser una completamente errónea; parece, en fin, hacer verdadera justicia, pero no consigue alcanzar dicha meta.
—
La opinión mayoritaria emitida comienza su discusión doctrinaria” ratificando lo resuelto por este Tribunal en la decisión que se emitiera en Pueblo v. Dolce, 105 D.P.R. 422 (1976), y otras *707decisiones posteriores, (1) a los efectos de que la garantía contra registros y allanamientos ilegales contenida en la Sec. 10 del Art. II de nuestra Constitución, ante, debe “examinarse exclusivamen-te” a la luz de la citada Sec. 10; que tenemos la facultad y el poder para interpretar dichas garantías “de forma más amplia” que la jurisprudencia constitucional norteamericana lo ha hecho en virtud de las disposiciones de la Cuarta Enmienda de la Consti-tución federal, L.RR.A., Tomo 1, y que “aquí se aprobaron unas garantías más amplias que las que provee la Constitución federal . . .”. Opinión mayoritaria, pág. 679.
Ello no obstante, a renglón seguido, la opinión mayoritaria adopta, “[p]or su valor persuasivo ... el enfoque analítico de Katz v. United States, supra, y los criterios de expectativa razonable de intimidad de Smith v. Maryland, supra, al evaluar la validez de un registro al amparo de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra”. (Enfasis suplido.) Opinión mayoritaria, pág. 685. ¿ Qué significado y consecuencias jurídicas tienen para nuestro ordenamiento y ciudadanía que este Tribunal haya “adoptado” el enfoque ana-lítico y los criterios expuestos por el Tribunal Supremo de los Estados Unidos en las antes mencionadas decisiones?
Como se expone en la opinión mayoritaria emitida, a partir de la decisión que el Tribunal Supremo federal emitió en Katz v. United States, 389 U.S. 347 (1967) —y su progenie— se estableció que la protección que concede a los ciudadanos la Cuarta En-mienda de la Constitución federal, ante, “depende de si la persona tiene una expectativa legítima de intimidad en el lugar regis-trado y si ésta es razonable”. (Enfasis suplido.) Opinión mayori-taria, pág. 682.
Como corolario, o consecuencia inescapable, de la norma establecida en Katz v. United States, ante, se ha resuelto en la jurisdicción federal que no basta con que el imputado de delito demuestre que el registro y allanamiento en que el Estado obtuvo *708la evidencia delictiva fue uno ilegal e irrazonable. Para que proceda la supresión de la evidencia, el imputado de delito tiene que demostrar, en adición, que posee “capacidad” (“standing”) para solicitar dicha supresión; esto es, dicho imputado tiene que demostrar que tenía, una “expectativa legítima y razonable de intimidad” en el lugar ilegalmente registrado. Véanse: Rakas v. Illinois, 439 U.S. 128 (1978); United States v. Salvucci, 448 U.S. 83 (1980); Rawlings v. Kentucky, 448 U.S. 98 (1980); United States v. Ross, 456 U.S. 798 (1982); Texas v. Brown, 460 U.S. 730 (1983). En palabras sencillas, en la esfera federal una evidencia delictiva ocupada por el Estado en un registro y allanamiento comprobadamente ilegal es admisible en un proceso judicial contra toda persona que haya sido acusada en relación con la misma que no pueda demostrar esa “expectativa legítima de intimidad” en relación con el lugar ilegalmente registrado.
La antes mencionada norma jurisprudencial, adoptada en el día de hoy por el Tribunal, no tiene cabida en nuestro ordena-miento jurídico. Ello debido a la terminología específica en que está concebida la antes citada Sec. 10 del Art. II de nuestra Constitución, terminología que es “distinta” a la de la Cuarta Enmienda de la Constitución federal, ante.
Debe mantenerse presente que la citada Cuarta Enmienda de la Constitución federal establece, en lo pertinente, que “[n]o se violará el derecho del pueblo a la seguridad de sus personas, hogares, documentos y pertenencias, contra registros y allanamientos irrazonables . . .”. Emda. IV Const. EE. UU., L.P.R.A., Tomo 1, ed. 1982, pág. 186. La antes mencionada Sec. 10 del Art. II de nuestra Constitución, por el contrario, categórica-mente dispone que:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, *709describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmisible en los tribunales. (Enfasis suplido.) Const. E.L.A., supra, ed. 1982, pág. 299.
Dicha situación la hicimos constar —y resaltamos— en la opinión concurrente que emitiéramos hace cinco años en Pueblo v. Rovira Ramos, 116 D.P.R. 945 (1986). Al referirnos, y explicar, la diferencia entre ambas disposiciones constitucionales, expresa-mos en el citado caso de Pueblo v. Rovira Ramos, ante, págs. 956-957, que:
No debemos perder de vista. . . que en la jurisdicción federal se ha resuelto que la llamada “regla de exclusión” no goza por sí misma de rango constitucional, sino que es meramente una medida profiláctica de los derechos bajo la citada Cuarta Enmienda. Por ende, en esa jurisdicción la misma está sujeta a modificación o abolición. Illinois v. Gates, 462 U.S. 213, 223 (1983). En Puerto Rico, por el contrario, nuestra Constitución expresamente dispone, en lo pertinente, que la evidencia obtenida en violación de la citada See. 10 del Art. II “será inadmisible en los tribunales”. (Énfasis suplido.) Esta diferencia en el “rango jurídico” de la regla de exclusión existente entre la jurisdicción federal y la nuestra hace, a nuestro entender, inaplicable la jurisprudencia federal que niega los efectos de la referida regla de exclusión en casos donde el acusado no puede alegar y probar una “expectativa de privacidad” en relación con el lugar registrado o allanado.
Como es sabido, la Enmienda Cuarta de la Constitución federal “describe el ámbito mínimo de la garantía que reconoce. Los estados no pueden achicar esas fronteras, pero pueden expandir-las”. Pueblo v. Dolce, 105 D.P.R. 422, 427 (1976). En otras palabras, habiendo el Tribunal Supremo de Estados Unidos reconocido expresamente la facultad de los estados federados para expandir la garantía contra registros y allanamientos ilegales más allá de los límites de la citada Enmienda Cuarta, Cooper v. California, 386 U.S. 58, 62 (1967), este Tribunal, al interpretar la Constitución del Estado Libre Asociado de Puerto Rico, puede ampliar el ámbito de los derechos humanos de los residentes de nuestro país. Pueblo v. Dolce, ante, pág. 428.
En lo que respecta a la “capacidad” (standing) de un imputado de delito para solicitar la supresión del material delictivo en *710relación con el cual se le procesa, somos del criterio que bajo nuestro ordenamiento jurídico si un ciudadano es acusado de la supuesta comisión de un delito público y la evidencia que se pretende utilizar para probar su culpabilidad fue el producto de un registro, a esa persona no se le debe negar la “capacidad” para cuestionar la legalidad del mismo. En otras palabras, si el Estado pretende relacionar a un acusado con determinado material delictivo y así privarlo de su libertad con motivo de ello, dicho ciudadano debe tener el derecho automático de cuestionar la legalidad de la forma o manera en que el Estado advino en posesión del referido material. (Enfasis suplido y en el original.)
La posición que en dicho entonces asumimos —y que hoy personalmente ratificamos— curiosamente fue endosada en aquel entonces por dos de los integrantes del Tribunal que hoy suscriben, de manera entusiasta, la posición contraria. Ello no es la primera vez que ocurre en el “nuevo” Tribunal; posiblemente no sea la última. Dicha situación no debe sorprender a nadie; después de todo, los integrantes de este Tribunal también tienen derecho a cometer “errores de juventud”.
Ello, sin embargo, no es importante. Lo verdaderamente fundamental, y trágico, para nuestro ordenamiento jurídico, lo es que la opinión mayoritaria emitida en el presente caso —al importar, y copiar indiscriminadamente, la referida norma de la jurisprudencia federal— establece un criterio (“test”) para eva-luar la validez de los registros y allanamientos que resulta ser contrario a las expresas disposiciones de la citada Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico; incumpliendo así el Tribunal con el mandato, y función, que le impone la referida disposición constitucional.
H-< H — í
Una lectura cuidadosa de la opinión mayoritaria emitida revela un monumental error, o falla, en la misma. A pesar de que así no se llega a aseverar expresamente, se sugiere en, o se puede inferir de, la misma que el Tribunal entiende que el curso correcto a seguir por los agentes del orden público esa madrugada lo era *711el procurar, y obtener, una orden de allanamiento en relación con la residencia de la peticionaria Daisy Rivera Colón; ello en lugar de éstos cometer la “infracción” de violar el curtilage de la misma con el propósito de indagar sobre si la persona contra quien pesaba la orden de arresto se encontraba o no en dicha residen-cia. (2) Dicha “sugerencia” resulta ser sumamente peligrosa para nuestra ciudadanía.
Recordemos que toda la información con que los agentes del orden público contaban al llegar esa madrugada a la residencia de la peticionaria Rivera Colón consistía en su conocimiento de que la persona contra quien pesaba la orden de arresto, Jaime Colón Vega, visitaba dicha casa con alguna frecuencia y que, en esa noche en particular, observaron un vehículo de motor, parecido o similar al que Colón Vega poseía, estacionado frente a la residen-cia en controversia. Nada más, nada menos.
Procede que nos preguntemos, en consecuencia, si resulta ser correcto en derecho lo sugerido por la mayoría del Tribunal a los efectos de que en dicha situación procedía que los agentes procuraran la expedición de una orden de allanamiento contra esa residencia meramente a base de la 'posibilidad de que Colón Vega se encontrara en la misma. ¿Entiende la mayoría del Tribunal que esa información, escueta y escuálida, constituye suficiente “causaprobable” para la expedición de una orden de allanamiento al amparo de las disposiciones de la Sec. 10 de la Carta de Derechos de nuestra Constitución, ante? ¿No se supone —con-forme se expresa en la opinión mayoritaria— que interpretemos “las garantías contra registros y allanamientos de forma más amplia que la jurisprudencia constitucional norteamericana”? (Énfasis suplido.) Opinión mayoritaria, pág. 680. Resulta perti-nente señalar que, inclusive, en la jurisdicción federal se ha resuelto que la mera posibilidad, o sospecha, de que un ciudadano que es buscado por las autoridades policíacas pueda encontrarse *712en una residencia en particular —basada dicha sospecha en información de que el sujeto ha visitado la misma en el pasado— no constituye “causa probable” (reasonable grounds) para la expedición de una orden de registro y allanamiento contra la residencia en cuestión. Creighton v. City of St. Paul, 766 F.2d 1269, 1273 (1985).
¿Estamos enviando, respecto a esta clase de situación, un mensaje o directriz correcta a la Policía de Puerto Rico y a nuestros tribunales de instancia? ¿No resulta ser la actuación de la Policía en el presente caso —al originalmente limitarse a inquirir en la residencia de la peticionaria sobre el paradero de Colón Vega— la más correcta y razonable a la luz de las circunstancias y hechos particulares del caso? lAcaso era prefe-rible que la Policía, en lugar de inquirir por Colón Vega, desde un principio allanara y registrara la residencia de la peticionaria'? ¿Es consciente la mayoría del Tribunal de las consecuencias de lo que está expresando y sugiriendo? La situación, cuando menos, resulta altamente preocupante.
La única otra posible alternativa a la que se puede referir la mayoría del Tribunal, esto es, la de que el Agente Ortiz Robledo obtuviera la orden de allanamiento luego de haber hecho la observación en controversia, es igualmente inaceptable e impro-cedente en derecho. Ello así ya que si la acción del mencionado funcionario, de acercarse hasta el portón de la residencia y mirar a través de la ventana entreabierta de dicha residencia era, conforme se concluye en la opinión mayoritaria, una ilegal, Ipodía expedirse por magistrado competente una orden de allanamiento contra dicha residencia a base de una evidencia obtenida mediante conducta que es ilegal y violativa de la Sec. 10 del Art. II de nuestra Constitución, ante, y de la Cuarta Enmienda die la Constitución de los Estados Unido si La contra-dicción en dicho razonamiento es tan obvia que no amerita que nos extendamos en la discusión de la misma.
Como podemos notar, y tal como adelantáramos al comienzo de la presente ponencia, la decisión hoy emitida por una mayoría de los integrantes del Tribunal desatiende totalmente el mandato *713contenido en la citada Sec. 10 del Art. II de nuestra Constitución al establecer un “criterio” (“test”), respecto a la evaluación de la validez de un registro y allanamiento, que es totalmente contra-rio a las expresas disposiciones de la mencionada disposición constitucional. Por otro lado, la opinión mayoritaria, en lugar de expandir la protección de nuestra ciudadanía contra registros y allanamientos ilegales e irrazonables, lo que hace es propiciar que éstos se puedan llevar a cabo bajo un aparente manto de legalidad; ello por razón de que, como hemos visto, la opinión mayoritaria —al “sugerir” que procede la expedición de una orden de allanamiento contra una residencia a base de la mera posibilidad de que una persona contra quien pende una orden de arresto se encuentre en la misma— debilita grandemente la concepción de lo que constituye “causa probable” a la luz de las disposiciones de la Sec. 10 del Art. II de nuestra Constitución, ante.
La presente decisión, unida a la que recientemente emitiera este Tribunal en Pueblo v. Rivera Rodríguez, 123 D.P.R. 467 (1989) —en la cual se resolvió, en síntesis, que el magistrado que expide la orden de allanamiento no tiene la obligación de exami-nar personalmente al declarante— evidencia un peligroso viraje en nuestra jurisprudencia sobre la materia. La laxa norma hoy indicada —sobre qué constituye “causa probable” al amparo de la citada disposición constitucional— ciertamente no es la que ha tenido en mente este Tribunal cuando en variadas ocasiones en el pasado ha reiterado “su facultad de ampliar las garantías contra registros e incautaciones más allá de los límites de la Cuarta Enmienda” de la Constitución federal. Pueblo v. Malavé González, 120 D.P.R. 470, 475 (1988); Pueblo v. Dolce, ante; Pueblo v. Falú Martínez, 116 D.P.R. 828, 837 (1986). Es por ello que la cita que de dichas decisiones se hace en la opinión mayoritaria hoy emitida únicamente puede deberse a una de tres razones: igno-rancia jurídica, confusión o un increíble grado de hipocresía judicial.
*714La errónea decisión emitida en el presente caso es, desafor-tunadamente para nuestro sistema de justicia, él resultado directo de la creación por el Tribunal de una situación de hechos con el propósito de poder establecer una norma de derecho “pre pen-sada y enlatada” sobre “curtilage”. El Tribunal se ha olvidado de que la creación —tipo laboratorio jurídico o corte de práctica (“moot court”)— de situaciones de hechos ñcticias impide que alcancemos el fin primordial que nos impone el descargo respon-sable de nuestro cargo, cual es: resolver los casos conforme los hechos específicos y particulares de éstos con el propósito de impartir justicia en la forma más correcta posible. Nos explica-mos:
Un examen de \a fotografía de la residencia —la cual unimos como Anejo 1 de la presente opinión disidente— y de la trans-cripción de la declaración que ante el tribunal de instancia prestara el Agente Esteban Ortiz Robledo es todo lo que se necesita para poder uno percatarse, en primer lugar, que la única manera en que dicho funcionario del orden público, o cualquier otro ciudadano, podía procurar a un residente, o invitado, en la residencia de la peticionaria Daisy Rivera Colón era acercándose al portón (de rejas) de la entrada de la misma, y, en segundo lugar, que no es correcto lo aseverado en la opinión mayoritaria a los efectos de que la ventana por la cual el agente Ortiz Robledo hizo su observación queda a “varios pies de la entrada, y separadla] por una pared que sobresalía de las rejas de forma perpendicular hacia la acera . . (Enfasis suplido.) Opinión mayoritaria, pág. 677. La fotografía “habla” por sí sola: la ventana del lado derecho de la casa está a escasamente un pie del portón de rejas de la misma. (3)
Sobre el derecho, y obligación, del agente Ortiz Robledo a atravesar el curtilage de la residencia de la peticionaria Rivera *715Colón y acercarse al portón de rejas de la misma con el propósito de procurar si allí se encontraba la persona contra quien pesaba la orden de arresto, somos del criterio que el mismo es un hecho que nadie —por lo menos, con alguna seriedad y un poco de conoci-miento legal — puede cuestionar. En Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985), expresamos que los agentes de la Policía de Puerto Rico tienen el derecho y la obligación, de investigar toda querella sobre posible actividad delictiva en nuestra jurisdicción. Seis años más tarde, al ratificar lo expresado en Pueblo v. Ortiz Martínez, ante, sostuvimos el derecho y obligación de un agente del orden público de hacerle preguntas a dos ciudadanos —que se encontraban en la vía pública, cerca de un lugar donde se había accidentado un avión que contenía un cargamento de marihuana— con el propósito de investigar la posible conexión de éstos con el avión accidentado. Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991). No vemos cómo pueda negársele facultad, y autoridad, a un agente del orden público que tiene en su poder una orden de arresto —que le autoriza a realizar el arresto de día o de noche— para cruzar el “curtilage” de una residencia con el propósito de indagar si en dicha residencia se encuentra esa persona, cuando este agente cuenta con información que indica la posibilidad de que la pérsona se pueda encontrar en la misma.
Por otro lado tenemos que, una vez parado directamente frente a ese portón, el agente Ortiz Robledo, meramente movién-dose apenas una distancia de un pie hacia su derecha, pudo observar sin dificultad alguna —a través de una ventana que está localizada inmediatamente al lado del portón, la cual se encon-traba entreabierta— que el coacusado Jaime Colón Vega, contra quien pesaba una orden de arresto por infracción a la Ley de Sustancias Controladas, y la peticionaria Rivera Colón se encon-traban enfrascados en lo que, conforme la vasta experiencia del *716agente del orden público, a todas luces era una operación que envolvía narcóticos.
Calificando, sin base alguna, la conducta del funcionario del orden público como una de “atisbar” y haciéndonos equivocada-mente creer —a base de una acomodaticia e incompleta exposi-ción de los hechos — (4) que dicho funcionario para llegar frente al portón se había ilegalmente adentrado en los predios de dicha residencia, la opinión mayoritaria erróneamente concluye que la conducta hasta ese momento desplegada por el agente del grden público constituyó un registro y allanamiento irrazonable. Opinión mayoritaria, pág. 690.
Confrontado con el argumento del Estado de que los agentes del orden público tenían en su poder una válida orden de arresto contra el coacusado Colón Vega y de que éstos contaban, en adición, con información a los efectos de que éste se podía encontrar en la casa de la peticionaria Rivera Colón, se expresa en la opinión mayoritaria que el Tribunal Supremo federal ha resuelto— en Steagald v. United States, 451 U.S. 204 (1981)— que “el registro en casa de tercero que se efectúa con una mera orden de arresto en contra de un sospechoso” viola la Cuarta Enmienda de la Constitución de los Estados Unidos. (Énfasis suprimido.) Opinión mayoritaria, pág. 688. Dicha válida y correcta norma jurisprudencial, sin embargo, no es aplicable a los hechos del caso ante nuestra consideración. En el presente caso hay “algo más”. La opinión mayoritaria no avala correctamente el hecho de que aquí el funcionario público observó, desde un lugar donde legalmente podía estar, conducta delictiva “a plena vista” que se estaba llevando a cabo en la residencia en controversia antes de efectuarse el arresto en circunstancias en que, aún bajo la *717norma federal hoy adoptada por el Tribunal, no se puede reclamar una expectativa razonable de privacidad. (5)
Ante dicha inescapable realidad, y aparentemente sin perca-tarse de ello, incurre la mayoría en el monumental error antes señalado. Se sugiere en dicha ponencia —véase escolio 3— que lo jurídicamente procedente era que los agentes del orden público obtuvieran una orden de allanamiento para poder entrar y registrar la residencia de la peticionaria Rivera Colón; ello, alegadamente, por razón de que en el presente caso no existían las circunstancias apremiantes que ameritan la incursión en el hogar del tercero sin una orden de allanamiento.
Independientemente del hecho de que si en algún caso ha existido una “circunstancia apremiante” —la posibilidad de des-trucción de evidencia delictiva— lo es en el presente caso, (6) dicho señalamiento sobre obtención de una orden de allanamiento resulta ser completamente erróneo en relación con cualquiera de las únicas dos situaciones a las que concebiblemente se puede referir la opinión mayoritaria y a las cuales hicimos referencia, y discutimos, anteriormente.
1 — i <1
En conclusión, somos del criterio que la actuación, legitima y razonable, del agente Ortiz Robledo al acercarse hasta el portón de la residencia de la peticionaria Rivera Colón con el propósito de *718cerciorarse si el coacusado Colón Vega se encontraba en la misma; la observación de conducta delictiva “a plena vista”, desde un sitio donde legalmente tenía derecho a estar, que incidentalmente éste hiciera a través de la ventana entreabierta de dicha residencia, y su acción —producto de la observación realizada y de la probabi-lidad de que la evidencia delictiva fuera destruida— de forzar la entrada a dicha residencia, no es una violativa de las disposiciones pertinentes de nuestra Constitución ni de la Constitución de los Estados Unidos.
Mucho más errónea y peligrosa para la ciudadanía de este País resulta ser la posición sugerida —obtención de orden de allanamiento— en la opinión mayoritaria emitida, la cual debilita peligrosamente el concepto de “causa probable” contenido en la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, ante; concepto que, en el pasado, este Tribunal ha tenido el cuidado de fortalecer en beneficio de esa ciudadanía.
En resumen, la opinión del Tribunal emitida es una verdade-ramente lamentable y errónea. En primer lugar, aun cuando parece estar escrita con el propósito de fortalecer los derechos civiles que le garantiza la Constitución a nuestra ciudadanía, realmente tiene el efecto contrario. Por otro lado, y al intentar cubrirse con un “manto de liberalidad”, la mayoría del Tribunal erróneamente ordena la supresión de la evidencia delictiva ocu-pada en cuanto a la peticionaria Rivera Colón. Al así actuar, la mayoría pierde de vista que no se trata de ser “liberal” por el mero hecho o placer de serlo. De lo que verdaderamente se trata es de resolver correctamente los asuntos de índole penal que llegan ante la consideración de este Tribunal. Nunca debemos olvidar que si bien es cierto que nuestro ordenamiento jurídico le concede unos derechos a los imputados de delito, los cuales tenemos la obligación de garantizarle a éstos, la sociedad en general tiene el derecho a que las personas culpables de violar las leyes penales sean debidamente responsabilizadas.
*719Por las razones antes expresadas, confirmaríamos la resolu-ción del tribunal de instancia declarando sin lugar la solicitud de supresión de evidencia presentada por la peticionaria Daisy Rivera Colón en el presente caso.
*720[[Image here]]

(1) Véanse: Pueblo v. Lebrón, 108 D.P.R. 324 (1979); E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Malavé González, 120 D.P.R. 470 (1988).


(2) A esos efectos, véase lo expresado en la opinión mayoritaria en las siguientes páginas 678 y 679 (líneas 30-31, respectivamente); página 687 (líneas 23-26); páginas 688-689 (líneas 15-22 y 26-31, y 1-6, respectivamente); página 689 (líneas 7-13); página 690 (líneas 1-3 y 22-24), y página 690 (líneas 29-32).


(3) Así, inclusive, lo declaró el agente Ortiz Robledo durante la vista de supresión de evidencia celebrada a nivel de instancia.
De la página SI de la Transcripción de Evidencia surge:
*715“Hon. Fiscal:
“E En relación a donde usted estaba parado que dijo anteriormente frente a ese portón, ia qu[é¡ distancia usted quedaba de la ventanal
“R. Es pegadito, como a un pie o dos.” (Énfasis suplido.)


(4) Una lectura de la opinión mayoritaria lleva a una interpretación incorrecta de la prueba que desfiló en la vista de supresión que celebrara el tribunal de instancia. Los hechos son expuestos, en forma cuidadosa, con el propósito de lograr poder aplicarle a los mismos el derecho expuesto en la ponencia; situación, o práctica, que no debería de ocurrir en un Tribunal como el nuestro.


(5) En la opinión mayoritaria emitida se dice —a la página 687 de la misma— que “el hecho de que las ventanas del resto de la casa estaban cerradas es indicativo de la intención de la peticionaria de mantener barreras que impidieran la visibilidad del interior de su hogar”.
Si dicho razonamiento es correcto, tenemos entonces que forzosamente concluir que el hecho de que la peticionaria dejara una ventana abierta —situada al lado del portón de entrada de la casa— implica que a ella no le interesaba tener privacidad en el comedor de la casa.


(6) Como surge de la opinión disidente del Juez Negrón García (pág. 697), el agente Ortiz Robledo declaró que vio a través de la ventana cuando la peticionaria Rivera Colón y el coacusado Colón Vega “recogieron de una mesa unas envolturas, se dirigieron al baño y oyó un sonido análogo a cuando se descarga un inodoro”. Ello —destrucción de evidencia— ciertamente cualifica como una de las “circunstancias apremiantes” que tradicionalmente ha reconocido tanto la jurisprudencia del Tribunal Supremo de los Estados Unidos como la de este Tribunal.